Appeal by defendant from a *189judgment of the Supreme Court, Kings County (Murray, J), rendered November 1,. 1982, convicting him of manslaughter in the first degree and arson in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised upon appeal. Counsel’s application for leave to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mollen, P. J., Titone, O’Connor and Rubin, JJ., concur.